Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species B (Figs. 2A-2F), drawn to claims 1-20 in the reply filed on April 5, 2021 is acknowledged.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2015/0257804 to Baynham.
As to Claim 1, Baynham discloses a bone plate (10, Fig. 1, [0034]). The bone plate comprises an upper surface (Fig. 1) defined by at least two flat surfaces (see Fig. 1 below, [0042]) and a bone contacting surface (Fig. 5) defined by at least two flat surfaces (see Fig. 5 below, [0042]).  

    PNG
    media_image1.png
    511
    583
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    237
    244
    media_image2.png
    Greyscale

As to Claim 2, Baynham discloses a bone plate wherein the upper surface includes three flat surfaces (see Fig. 1 above, [0042]), and the bone contacting surface includes three flat surfaces (see Fig. 5 above, [0042]).  
As to Claim 3, Baynham discloses a bone plate wherein the upper surface includes five flat surfaces (see Fig. 1 above, [0042]), and the bone contacting surface includes five flat surfaces (see Fig. 5 above, [0042]).  
Claim 4, Baynham discloses a bone plate wherein the flat surfaces extend in a direction of the width of the plate (see Figs. 1 and 5 above, [0042]).
As to Claim 5, Baynham discloses a bone plate wherein the flat surfaces extend in a direction of the length of the plate (see Figs. 1 and 5 above, [0042]).
As to Claim 11, Baynham discloses a bone plate wherein the bone plate is an anterior cervical plate [0008].  
As to Claim 12, Baynham discloses a bone plate wherein the bone plate is designed to fuse two levels [0008].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2015/0257804 to Baynham in view of U.S. Patent No. 7,862,597 to Gause et al.
As to Claim 13, Baynham discloses a bone plate (10, Fig. 1, [0034]). The bone plate comprises an upper surface (Fig. 1) defined by at least two flat surfaces (see Fig. 1 below, [0042]) and a bone contacting surface (Fig. 5) defined by at least two flat surfaces (see Fig. 5 below, [0042]).  

    PNG
    media_image1.png
    511
    583
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    237
    244
    media_image2.png
    Greyscale


Claim 14, Baynham discloses a bone plate wherein the upper surface includes three flat surfaces (see Fig. 1 above, [0042]), and the bone contacting surface includes three flat surfaces (see Fig. 5 above, [0042]).  
As to Claim 15, Baynham discloses a bone plate wherein the upper surface includes five flat surfaces (see Fig. 1 above, [0042]), and the bone contacting surface includes five flat surfaces (see Fig. 5 above, [0042]).  
As to Claim 16, Baynham discloses a bone plate wherein the flat surfaces extend in a direction of the width of the plate (see Figs. 1 and 5 above, [0042]).
As to Claim 17, Baynham discloses a bone plate wherein the flat surfaces extend in a direction of the length of the plate (see Figs. 1 and 5 above, [0042]).
As to Claim 20, Baynham discloses a bone plate wherein the bone plate is an anterior cervical plate [0008].  
As to Claims 6-20, Baynham discloses the claimed invention except for wherein the plate further comprises at least one bone screw hole and at least one blocker hole, a countersink at least partially surrounding the blocker hole, wherein the countersink is defined by a channel extending along a length of the plate, further comprising two bone screw holes, a blocker hole disposed between the two bone screw holes and a blocker disposed in the blocker hole, and wherein the blocker is movable between a first position in which bone screws can be placed in the bone screw holes and a second position in which the bone screws are prevented from removal from the bone screw holes.  
Gause discloses a bone plating system (Fig. 3) wherein a plate (22) comprises at least one bone screw hole (70, 71) and at least one blocker hole (92), a countersink (90) at least partially surrounding the blocker hole (Fig. 3, Col. 7, Lines 32-54), wherein the countersink is defined by a channel extending along a length of the plate (along 21, Fig. 3), further comprising two bone screw holes (70, 71), a blocker hole (92) disposed between the two bone screw holes (Fig. 3) and a blocker (26) disposed in the blocker hole (Col. 4, Lines 14-29), and wherein the blocker is movable between a first position in which bone screws can be placed in the bone screw holes and a second position in which the bone screws are prevented from removal from the bone screw holes (first position with no blocker in place, second position with blocker in place, Col. 7, Lines 32-54) in order to prevent unwanted backout of the bone screws while maintaining a low profile of the system (Col. 7, Lines 32-54).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the bone plate of Baynham with the blocking hole modification of Gause in order to prevent unwanted backout of the bone screws while maintaining a low profile of the system.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775